Name: Council Directive 75/409/EEC of 24 June 1975 amending for the fifth time Directive No 67/548/EEC concerning the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances
 Type: Directive
 Subject Matter: European Union law;  marketing;  consumption;  deterioration of the environment
 Date Published: 1975-07-14

 Avis juridique important|31975L0409Council Directive 75/409/EEC of 24 June 1975 amending for the fifth time Directive No 67/548/EEC concerning the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances Official Journal L 183 , 14/07/1975 P. 0022 - 0024 Finnish special edition: Chapter 13 Volume 4 P. 0131 Greek special edition: Chapter 13 Volume 3 P. 0100 Swedish special edition: Chapter 13 Volume 4 P. 0131 Spanish special edition: Chapter 13 Volume 4 P. 0127 Portuguese special edition Chapter 13 Volume 4 P. 0127 COUNCIL DIRECTIVE of 24 June 1975 amending for the fifth time Directive No 67/548/EEC concerning the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (75/409/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee (2); Whereas it is necessary to amend Council Directive No 67/548/EEC (3) of 27 June 1967 concerning the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances, as last amended by Directive No 73/146/EEC (4) ; whereas some of the provisions on the labelling and packaging of dangerous substances should be clarified and amplified ; whereas these provisions should in any case be harmonized with those of Council Directive No 73/173/EEC (5) of 4 June 1973 concerning the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations (solvents); Whereas the dimensions of the label should be established in proportion to the capacity of the package; Whereas it is also necessary to adopt rules defining the relationship between markings for transport and markings for marketing and handling, in order to avoid double marking with different symbols; Whereas dangerous substances, although complying with the requirements of Directive No 67/548/EEC, could prove a hazard to health or safety ; whereas provision should therefore be made for a procedure to offset this hazard; Whereas it is necessary to make certain amendments to the wording of the German, English and Italian versions of the Directive, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive No 67/548/EEC shall be amended in accordance with the following Articles. Article 2 1. Article 6 (2), first clause, shall be replaced by the following text: "Every package must clearly and indelibly show the following:" 2. The following sentence shall be added to Article 6 (2) (d): "For packages of harmful, irritant, highly flammable, flammable and oxidizing substances, indication need not be given of special risks where the package contains no more than 125 ml." Article 3 Article 7 shall be replaced by the following text: "1. Where the particulars laid down by Article 6 appear on a label, that label must be placed on one or more surfaces of the package so that it (1)OJ No C 2, 9.1.1974, p. 59. (2)OJ No C 109, 19.9.1974, p. 19. (3)OJ No 196, 16.8.1967, p. 1. (4)OJ No L 167, 25.6.1973, p. 1. (5)OJ No L 189, 11.7.1973, p. 7. can be read horizontally when the package is set down normally. The dimensions of the label must be as follows: >PIC FILE= "T0007639"> Each symbol must cover at least one-tenth of the surface of the label and be at least 1 cm2. The entire area of the label must adhere to the package immediately containing the substance. 2. A label is not required where the particulars are clearly shown on the immediate package, as specified in paragraph 1. 3. The colour and presentation of the label - or in the case of paragraph 2, of the package - must be such that the danger symbol stands out clearly from the background. 4. Member States may make the placing on the market of dangerous substances in their territories subject to the use of the national language or languages in respect of the labelling thereof. 5. For the purposes of this Directive, labelling requirements shall be deemed to be satisfied: (a) in the case of an outer package containing one or more inner packages, where the outer package is labelled in accordance with international rules on the transport of dangerous substances and the inner package or packages are labelled in accordance with this Directive; (b) in the case of a single package, where such a package is labelled in accordance with international rules on the transport of dangerous substances and with Article 6 (2) (a), (b) and (d). In the case of dangerous substances, which do not leave the sovereign territory of a Member State, labelling may be permitted which complies with national rules instead of with international rules on the transport of dangerous substances." Article 4 Article 8 (a) shall be replaced by the following text: "(a) permit the labelling required by Article 6 to be applied in some other appropriate manner on packages which are either too small or otherwise unsuitable to allow labelling in accordance with Article 7 (1) or (2);" Article 5 The following Articles shall be added after Article 8c: "Article 8d Member States shall not prohibit, restrict or impede on the grounds of classification, packaging or labelling as defined in this Directive, the placing on the market of dangerous substances which satisfy the requirements of this Directive and the Annexes thereto. Article 8e 1. Where a Member State has detailed grounds for establishing that a dangerous substance, although satisfying the requirements of this Directive, constitutes a hazard to health or safety, it may provisionally prohibit the sale of that substance or subject it to special conditions ruling in its territory. It shall immediately inform the Commission and the other Member States thereof and give reasons for its decision. 2. The Commission shall, within six weeks, consult with the Member States concerned, express its Opinion without delay and take the appropriate steps. 3. Where the Commission is of the opinion that technical adaptations to this Directive are necessary, such adaptations shall be adopted by either the Commission or the Council under the procedure laid down in Article 8c. In this event, the Member State having adopted safeguard measures may maintain them until such adaptations enter into force." Article 6 The German text shall be amended as follows: 1. "brennbaren" shall be replaced by "entzÃ ¼ndlichen" in Article 2 (2) (b); 2. "brennbar" shall be replaced by "entzÃ ¼ndlich" in Article 2 (2) (d) and Annex III under R 21; 3. "Gift" shall be replaced by "giftig" and "Reizstoff" by "reizend" in Article 6 (2) (c) and in Annex II. Article 7 The English text shall be amended as follows: 1. the term "highly" shall replace: - "easily" in Article 2 (2) (c), - "very" in Article 6 (2) (c), - "easily" in Annex II, - "very" in Annex III, R 22 and R 25; 2. in Annex III, R 23 and R 26, "extremely" shall replace "highly". Article 8 The Italian text shall be amended as follows : the word "molto" in Annex III, R 22 and R 25, shall be replaced by the word "facilmente". Article 9 1. The Member States shall introduce the provisions necessary to comply with this Directive by 1 June 1976 at the latest and shall inform the Commission immediately thereof. 2. The Member States shall ensure that the text of internal legal provisions to be adopted in the field covered by this Directive are sent to the Commission. Article 10 This Directive is addressed to the Member States. Done at Luxembourg, 24 June 1975. For the Council The President G. FITZGERALD